
	
		II
		112th CONGRESS
		2d Session
		S. 2618
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 7, 2012
			Mr. Coons (for himself
			 and Mr. Carper) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty
		  on mixtures of difenoconazole and mefenoxam.
	
	
		1.Mixtures of difenoconazole and
			 mefenoxam
			(a)In generalHeading 9902.12.53 of the Harmonized Tariff
			 Schedule of the United States (relating to mixtures of 1H-1,2,4-triazole,
			 1-((2-
			 chlorophenoxy)-phenyl)–4-methyl-1,3-dioxolan-2-yl)methyl)-(Difenoconazole) (CAS
			 No. 119446–68–3), (R,S)–2-((2,6-dimethylphenyl)methoxyacetylamino) propionic
			 acid, methyl ester (Mefenoxam) (CAS Nos. 70630–17–0, and 69516–34–3) and
			 application adjuvants) is amended by striking the date in the effective period
			 column and inserting 12/31/2015.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies with respect to goods entered, or withdrawn from
			 warehouse for consumption, on or after the 15th day after the date of the
			 enactment of this Act.
			
